Citation Nr: 0428357	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  96-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Clayte Binion, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June to November 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 1995 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO found that the veteran 
had not presented new and material evidence to reopen a claim 
for service connection for a low back disorder.  In July 
1998, the Board confirmed that decision.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1999, 
the veteran, through his attorney, and the Secretary of 
Veterans Affairs (the parties) filed a Joint Motion to vacate 
the Board's decision and remand the case to the Board to 
consider the Federal Circuit Court of Appeals decision in 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).   The Court 
granted that motion later that month.

In September 1999, the Board issued a decision which held 
that new and material evidence had been presented and that 
the claim had been reopened.  The Board remanded the reopened 
claim to the RO for further action.  In September 2000, the 
RO denied the claim after considering all of the evidence of 
record.  The RO confirmed the denial of the claim in October 
2001.  

The Board issued a decision in May 2002 which confirmed the 
denial of the veteran's claim.  The veteran again appealed to 
the Court.  In a Joint Motion dated in December 2002, the 
parties agreed that the Board's decision should be vacated 
and the case should be referred back to the Board for 
additional action.  That motion was granted by the Court 
later that month.  

In August 2003, the Board remanded the case for the action 
mandated by the Joint Motion.  The requested development has 
since been completed, and the case is now ready for appellate 
review.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim, the evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf. 

2.  The veteran did not sustain a back injury in service, a 
low back disorder was not present during service, arthritis 
of the low back was not manifest within a year after 
separation from service, and the veteran's current low back 
disorder is not related to any incident during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, and arthritis of the low back may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a low back disorder.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO previously 
sent the veteran a VCAA letter in July 2001 and provided 
another VCAA letter in January 2004 in response to the Joint 
Motion.  The letter from the RO dated in January 2004 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The RO considered the 
provisions of the VCAA during the period the case was in 
remand status.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in January 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's only 
service medical records.  Although the veteran has reported 
that he was hospitalized during service, no records of any 
such hospitalization could be located.  A report of contact 
dated in May 1996 indicates that the Naval Clinic in Orlando 
Florida reported that the Naval Hospital there closed more 
than a year earlier, and all hospital records were sent to 
[the National Personnel Records Center] in St. Louis.  In 
July 1996, the National Personnel Records Center reported 
that the veteran's medical records were sent to the RO in 
July 1991.  The National Personnel Records Center has also 
informed the VA that no other service medical records could 
be found.  In December 1996, the NPRC specified that the 
veteran's name did not appear on the registry for the Naval 
Hospital in Orlando Florida for the period from July 1, 1970 
to August 31, 1970.  Finally, in response to a request by the 
RO to furnish active duty inpatient clinical records for a 
back condition, the NPRC reported in January 2004 that 
searches of records from the Naval Hospital in Orlando 
Florida for 1970 were conducted, but no records were located.  
Therefore, the Board concludes that it is reasonably certain 
that the alleged service medical records described by the 
veteran either do not exist or cannot be located, and that 
further efforts to obtain such records would be futile.

The post-service treatment records dated in 1986 and later 
have also been obtained, along with records from the Social 
Security Administration.  The veteran has been afforded 
disability evaluation examinations by the VA to assess the 
nature of his disabilities.  The veteran has presented his 
own written statements and those of other witnesses.  The 
veteran has declined the opportunity to have a hearing.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records, the statements, and 
the other evidence of record provide sufficient information 
to adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A signed statement of a veteran relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  See 
38 C.F.R. § 3.304(b)(3).

The Board notes that the veteran did not have combat service, 
nor does he claim that he incurred an injury during such 
service.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) (which require the VA to accept lay evidence of 
service incurrence notwithstanding the fact that there is no 
official record of such incurrence) are not applicable to the 
present appeal.  Nevertheless, the Board must still consider 
and weigh all lay evidence along with the other evidence 
which is of record.  See 38 C.F.R. §§ 3.103(d), 3.303(a).

III.  Factual Background

In his original claim for disability compensation which he 
submitted in May 1991, the veteran reported that he sustained 
a back injury in July 1970 during basic training.  He 
reported being treated in Orlando, Florida.  In his 
substantive appeal statement of September 1995, the veteran 
stated that he injured his back in boot camp when he was 
running and slipped and fell.  He said that he was admitted 
to a hospital in Orlando, Florida, for about a week.  In a 
written statement dated in August 2000 the veteran again 
asserted that he hurt his back in service and had problems 
thereafter.  

The veteran has presented witness statements from relatives.  
A written statement dated in August 2000 from the veteran's 
wife shows that she met him in 1980 and married him in 
December 1981.  She reported that she was very familiar with 
the veteran's back condition, and that the veteran had told 
her of his injury to his back while in the Navy boot camp in 
Florida in 1970.  She states that she knew that he had severe 
back pain which related back at least 9 or 10 years prior to 
the time he reinjured his back at work in 1991.  She 
expressed her belief that the on the job injury simply 
aggravated the back condition which started while he was in 
the Navy.  

A letter from the veteran's older brother dated in August 
2000 is to the effect that after the veteran got out of 
service he shared an apartment for two years with the 
brother.  The veteran reportedly told the brother that he had 
injured his back while at boot camp.  The brother stated that 
he knew the veteran had back problems because of the hunched 
over way that he walked.  The brother reported that he 
subsequently kept in touch with the veteran and knew that the 
veteran's back problems got worse.  

The veteran's service medical records do not contain any 
references to a low back disorder.  A record dated in August 
1970 shows that he was referred to the recruit evaluation 
unit after repeatedly failing tests.  There was no mention of 
any back injury.  

A service medical record dated in September 1970 shows that 
the veteran was treated for acne.  Again, there was no 
mention of his back.  

A record dated in October 1970 shows that the veteran had a 
fever.  The impression was tonsillitis.  There were no 
complaints regarding the back.

A service medical record dated November 1970 shows that the 
veteran was found to be physically qualified for separation 
from active duty.  It was stated that he had been examined 
during the past 60 days and it had been determined that he 
was physically qualified for separation from active duty.  It 
was reported that no defects had been noted which would 
disqualify him from the performance of his duties, nor had he 
suffered any injuries or illness during the period of active 
duty.  It was further stated that if the veteran should be of 
the opinion that the statement was not correct, a medical 
officer would evaluate his claim, and if indicated, refer him 
for further study.  The document was signed by the veteran 
and it was stated that the signature indicated that he 
understood the foregoing statement.  

On November 20, 1970, the veteran was separated from Naval 
Service by Aptitude Board action.  His health record was 
terminated as of that date.  

With respect to post-service records, the Board notes that 
there is no evidence of a chronic disorder such as arthritis 
of the spine within a year after separation from service.  
The earliest post-service medical record containing 
references to any type of back disorder is dated in March 
1986.  The record from the Murray Chiropractic Center 
indicates that the veteran was seen for a complaint of low 
left lumbar pain with a date of pain onset of January 21, 
1986.  There is no indication in these records that any of 
the symptoms dated back to his period of service.

A VA record dated in June 1991 shows that the veteran 
reported having back pain off and on for 20 years, and stated 
that he hurt his back in service.  A record dated in July 
1991 shows that he stated that he had low back pain since 
service and that it recently recurred.  The Board notes that 
the veteran's original claim for service connection for a 
back disorder was pending at the time of this treatment.  

Many other post service records indicate that the veteran's 
back problems are due to post service injuries.  A record 
from the Dallas Neurological Clinic dated in March 1992 
states that the veteran "reports a work related injury 
causing a herniated disc at L5-S1 on 3/19/91."  

A vocational rehabilitation decision orthopedic medical 
report dated August 1993 reflects that the veteran had a 
"date of onset, March 1991 for low back problem."  It was 
further noted in the body of the report that while lifting at 
work in March 1991 he heard a pop in his back.  An MRI in 
October 1991 reportedly showed a herniated disc.  

The report of a spine examination conducted by the VA in 
November 1993 shows that the veteran had "no bone or joint 
problems referable to his military service."  He had a 
history of hurting his back in March 1991 while lifting at 
work and had been diagnosed as having an L5/S1 disc.  
Following examination, the pertinent diagnosis was history of 
back injury with heavy lifting in March of 1991 diagnosed as 
a herniated nucleus pulposus at L5/S1.  

In the more recent medical evidence, the veteran gave a 
different history and reported that his current back disorder 
is related to service.  The report of a spine examination 
conducted by the VA in August 1996 in connection with the 
veteran's claim for compensation shows that the examiner 
noted that the veteran reported injuring his back during boot 
camp.  Following examination, the pertinent diagnosis was 
chronic degenerative lumbosacral disease with history of 
L5/S1 disc with progressive changes.  The examination report 
does not contain any opinion regarding the date of onset of 
the disorder.  

A record dated in August 1999 from Justo Gonzalez, M.D., 
shows that the veteran reported having an accident in 
November 1970.  

The veteran has also submitted a statement from Troy Murray, 
a chiropractor dated in October 2000.  The chiropractor noted 
that he had treated the veteran in March 1986.  He further 
stated that 

I have been asked for an opinion on the likelihood 
that the lumbosacral spinal disorder or disease 
which I diagnosed in March 1986 was related to a 
back injury which the patient suffered in 1970 
while in service.  As a predicate for my opinion, I 
am asked to assume that the veteran did injure his 
low back in service, and that he experienced low 
back pain and disabling residuals of that pain from 
the time of his service discharge in 1970 up to the 
time of my examination; and to assume that there 
were no other injuries or trauma to the low back 
after service up to the time of my 1986 
examination.  Based on these assumptions, my 
examination, tests, recorded objective signs and 
diseases, I conclude that it is very likely that my 
diagnosis of the veteran's low back disease and 
defects were a direct result of the service injury.  

The evidence also includes the report of a spine examination 
conducted by the VA in January 2001.  The examiner noted that 
the veteran gave a history of injuring his back in basic 
training in 1970.  The examiner noted that in going through 
the veteran's chart, he did not find any record that the 
veteran had been on sick call in the service.  In an 
examination report addendum, the examiner clarified his 
opinion by stating that "I am of the opinion that the 
current back condition is less likely than not due to 
injuries while on active duty.  I don't find it recorded in 
the record that he was on sick call with it."  

Another VA spine examination was conducted in August 2001.  
The report shows that the examiner obtained a full history 
from the veteran.  He reported that while in service he was 
running with a rifle over his head and fell and hurt his back 
on some concrete and sustained back pain.  X-rays taken were 
said to have shown a ruptured disk at the L5/S1 level.  He 
reported that he was hospitalized for a few days and sent 
back to duty.  He reported that his back continued to hurt 
him, gradually getting worse.  He worked doing welding for 
twenty years and returned in 1993.  He reported reinjuring 
his back as many as fifteen times while working.  Following 
examination, the impression was degenerative arthritis and 
degenerative disk disease of the lumbar spine with chronic 
back pain with questionable radicular radiation and MRI in 
2/2001 showing degenerative changes without overt herniated 
nucleus pulposus.  The examiner also made the following 
comments:

Stately, this man's initial injury occurred from a 
fall while in the service.  There is no record of 
this in his file.  The degree of findings here, in 
terms of objective abnormality, are moderate in 
degree, seemingly stable, not progressive as I can 
determine.  I would feel that it is as likely as 
not that this back injury is interrelated with the 
fall that he had while in the service.  As his 
examination features are not all that striking, the 
degree of disability here is not as bad 
objectively, as his symptoms would suggest.  MRI 
did not show that degree of abnormality and the 
absence of any historical backing up of this injury 
while in the service.  

Medical treatment records dated in 2000, 2001, 2002, 2003 and 
2004 from Justo J. Gonzalez, M.D. show treatment for a back 
disorder, but do not contain information regarding the onset 
of the disorder, other than a note in a May 2000 record 
indicating that the veteran was emphasizing problems in boot 
camp in Florida approximately 25 years ago, and a notation in 
a record dated in August 2000 indicating that it was post-
traumatic, remote boot camp injury, 1970.   The Board notes 
that these statements were based on history provided by the 
veteran, as there is no indication that Dr. Gonzalez treated 
the veteran prior to 1999.  

The report of a spine examination conducted by the VA in May 
2004 shows that the examiner reviewed the veteran's claims 
file.  He noted that it was his understanding that there was 
not an issue whether the veteran had a back problem, but 
rather it was an issue as to whether his back problem was 
related to his service and the possible service injury.  He 
stated that it was not clear to him whether they did or did 
not have all of the veteran's original medical records.  He 
further stated that he thought that unless we had knowledge 
that we had all of the veteran's original medical records, 
then we had to accept his history of the fall and back 
injury.  He stated that:

My conclusion is that unless we know we have all of 
his old records, we have to accept his history.  
That does not mean that all of his current trouble 
is due to the single injury in the service.  The 
records shows that the veteran did have additional 
after service injuries to his low back while on the 
job that were handled under the Workman's 
Compensation situation.  My belief is that the low 
back is a supportive structure that undergoes a 
rather continuum of wear and tear injuries 
throughout a person's lifetime.  Even if we assume 
the patient's original injury occurred in the 
service, I believe that it is appropriate to regard 
it only as part of the ongoing back trouble over 
the next 25 years approximately.  In other words, I 
do not accept the basis that a person age 40 to 50 
with a notable back problem can logically trace it 
all back to a single injury 20 or 25 years 
previously.  How one divides this up and how it 
fits into the legal terminology is not clear to me.  
I do believe the basis for working the problem out 
is to approach the back problem along the lines of 
it being [an] accumulative disorder.  In that case 
I would estimate the service injury as 25% of the 
causative factors.  If it's thoroughly proven he 
did not have an injury in the service, then the 
service connection would be none.

IV.  Analysis

In analyzing the evidence which is of record, the Board 
initially notes that the veteran's attorney has argued that 
the November 1970 entry contained in the veteran's service 
medical records (which was to the effect that it had been 
determined that he had not sustained illnesses or injuries 
during his period of active service) is a signed statement 
against interest which may not be considered pursuant to 
38 C.F.R. § 3.304(b)(3).  The Board finds that it is doubtful 
that the entry comes within the prohibition of § 3.304(b)(3) 
as that regulation applies only to statements by veterans.  
The entry in question does not purport to be a statement by 
the veteran, but rather a statement from the military to the 
veteran.  Nevertheless, to resolve this question of 
regulatory interpretation in favor of the veteran, the Board 
will weigh the evidence without considering that service 
medical record entry.

The Board concludes that the preponderance of the evidence 
shows that the veteran did not sustain a back injury in 
service.  As was noted above, the evidence which is of record 
includes numerous service medical treatment records which are 
negative for complaints, findings, or diagnoses of a back 
disorder.  The Board has considered the veteran's statements 
of having been injured in service along with the lay 
statements he has submitted.  However, after considering all 
of the evidence of record, the Board finds that the histories 
given by the veteran when first seeking medical attention 
many years after service, namely that his back pain was of 
recent post-service onset, such as in 1986, have higher 
credibility than the history of having incurred back pain in 
service which he has presented in support of his claim for 
monetary benefits.  When seeking medical attention, it was in 
the veteran's own best interest to provide an accurate report 
as to the history of the disorder, whereas, when filing a 
claim for disability benefits that is not necessarily the 
case.  It was only later, after having filed a claim for VA 
disability compensation, that the veteran began to report to 
his doctors that he had an injury in service.  The Board also 
notes that there have also been variations in the veteran's 
account which reduce the reliability of his reports.  For 
example, in his original claim he reported that he injured 
his back in July 1970, but in the record from Dr. Gonzalez 
dated in August 1999 he reported that the injury occurred in 
November 1970.  On still other occasions, he reported that 
the date of onset of back problems was on the job in 1991.  
Thus, the histories provided by the veteran cannot be relied 
upon.

Regarding the lay statements, the Board notes that neither 
the veteran's brother nor his wife claim to have been present 
when the claimed in-service injury occurred.  Therefore, 
those statements have little probative value when considering 
whether an injury occurred in service.  Moreover, as with the 
veteran's own statements, the statements by the witnesses, 
which were prepared for use in connection with the veteran's 
claim for benefits, have less credibility than the statements 
made by the veteran when seeking medical treatment.  

The Board also notes that there is no credible evidence of 
continuity of symptomatology.  Although the veteran and the 
persons providing lay statements have indicated continuing 
complaints since service and are competent to make such 
observations, this account is contradicted by the service 
medical records themselves which show no complaints, by the 
lack of post service treatment records for many years after 
service, by the history of initial onset in 1986, and also 
the history repeatedly given by the veteran when he sought 
treatment in which he reported that the date of onset of his 
symptoms was many years after service and resulted from an on 
the job injury in 1991.  Again, the Board is of the opinion 
that the contemporaneous records have higher probative value 
than the statements made later in support of a claim for 
monetary benefits.  

With respect to the medical opinion from a chiropractor 
linking the current problems to service, the VA opinion in 
August 2001 which said that it was as likely as not that the 
current back disorder was due to an injury in service, and 
the VA opinion in May 2004 which indicated that 25% of the 
veteran's back problems were related to an injury in service, 
the Board notes that the opinions are based on the assumption 
that the veteran actually did injure his back in service.  
The Board has rejected that assumption.  Therefore, the 
opinions provide no support for the claim.  An opinion based 
on an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  See also 
Grover v. West, 12 Vet. App. 109 (1999) (holding that due to 
the lack of service medical evidence indicating a fracture 
suffered during service, any post-service medical reference 
to a fractured foot suffered by the veteran in 1975, without 
review of his service medical records, could not be 
considered competent evidence).  With respect to the doctor's 
comments in the May 2004 report that he believed that the VA 
should accept the veteran's history unless we knew that we 
had all of his records, the Board notes first that it is the 
responsibility of the Board to make a judgment as to the 
weighing of the evidence regarding whether or not an injury 
occurred in service.  That is not a medical question, but a 
factual determination.  For reasons explained above, the 
Board has resolved that question against the veteran's claim.  
Second, the Board is in fact satisfied that all of the 
veteran's records have been obtained, and the records weigh 
strongly against his contention that he sustained an injury 
in service.  

To establish service connection for an injury, a veteran must 
be injured while he was in service.  See Cahall v. Brown, 7 
Vet. App. 232 (1994).  In light of the lack of medical 
evidence showing complaints, findings or a diagnosis in 
service, the lack of any evidence of treatment for a back 
disorder until more than 15 years after service, and the 
numerous treatment records containing a history of post-
service onset of the back disorder, the Board finds that the 
veteran did not injure his back during service.  The Board 
further finds that a low back disorder was not present during 
service, was not manifest within a year after separation from 
service, and is not shown to be related to any incident 
during service.  Accordingly, the Board concludes that a low 
back disorder was not incurred in or aggravated by service, 
and arthritis of the low back may not be presumed to have 
been incurred in service.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



